Citation Nr: 0112388	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-22 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a stomach disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from October 1986 to 
March 1990.  The veteran was also a member of the Air Force 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA). 

The Board remanded the issues of entitlement to service 
connection for stomach and sinus disabilities in June 1999 
for additional development.  In a December 2000 rating 
decision the RO granted entitlement for service connection 
for chronic sinusitis.  As this is a grant of this issue on 
appeal, the issue of entitlement to service connection for a 
sinus disability is not currently before the Board.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The service medical records show that the veteran was treated 
on multiple occasions for stomach complaints, with diagnoses 
to include gastritis.  VA medical records show that the 
veteran was treated on several occasions from 1995 to 1997 
for gastrointestinal complaints variously diagnosed to 
include gastritis, gastroenteritis, and peptic ulcer disease.

The Board remanded the issues of entitlement to service 
connection for stomach and sinus disabilities in a June 1999 
decision for VA examinations.  

An October 1999 VA examination showed that the veteran 
provided a history of having had stomach problems since 1986.  
He was seen at Tuskegee VA medical center in 1998 or 1999 
where an esohphagogastroduodenoscopy was performed.  The 
veteran stomach complaints included nausea and hurting.  He 
had no vomiting, no melena or hematemesis.  The veteran 
stated that his ulcer was never found when he was evaluated 
for stomach disorders.  There was mild tenderness in the mid-
upper abdomen.  The diagnosis was probable gastritis and 
gastroesophageal reflux disease.  

Additionally, the physician noted that for evaluation he 
needed previous data and the recent 
esophagogastroduodenoscopy.  It was suggested that an 
esophagogastroduodenoscopy be completed at that time.  The 
examiner noted that if on esophagogastroduodenoscopy it was 
found that he had gastritis or gastroesophageal reflux 
disease, then one (physician) could obviously relate the 
veteran's problem to his time in active service.

Another VA physician reviewed the veteran's claims folder on 
June 2000.  The veteran's medical history was reiterated.  
The physician stated that the April 2000 
esophagogastroduodenoscopy was negative. He also noted that 
there was no way any esophagogastroduodenoscopy could answer 
the question of whether any problem could be attributed to 
service.  The physicians did not answer the question of 
whether it was as likely as not that any stomach disorder 
diagnosed was related to the veteran's service as requested 
by the Board. 

This claim is accordingly REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for any disabilities involving 
a stomach disability that have not 
already been associated with the 
veteran's claims folder.  The RO should 
then attempt to obtain those records.

2.  The RO should request the VA medical 
facility in Tuskegee, Alabama, to furnish 
copies of all medical records from April 
1997 to the present.

3.  It is requested that the RO forward 
the claims folder to the physician that 
conducted the October 1999 VA examination 
(If unavailable to another VA specialist) 
in order to provide an addendum opinion.  
It is requested that the examiner render 
an opinion as to whether it is as likely 
as not that any gastrointestinal disorder 
diagnosed is related to his period of 
active service.  If is determined that 
any gastrointestinal disorder diagnosed 
was present at the time of entry into 
active duty, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that the 
preservice gastrointestinal disorder 
underwent a chronic increased during 
active duty.  A complete rational for any 
opinion expressed should be included in 
the examination report.  If it is 
determined that a physical examination is 
warranted, it should be conducted.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




